Citation Nr: 1142034	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-22 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased evaluation on an extra-schedular basis under 38 C.F.R. § 3.321(b).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger



INTRODUCTION

The Veteran served on active duty from December 1952 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  However, the case is under the control of the RO in Indianapolis, Indiana.  

Please not that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2011).  38 U.S.C.A. § 7107(a)(2)(West 2002)

The issue of extra-schedular consideration for service-connected lumbosacral strain under the provisions of 38 C.F.R. § 3.321(b)(1) and for TDIU were remanded by the Board in March 2011.  This matter was referred to the Director of Compensation and Pension Services for an extra-schedular evaluation.  The dictates of the March 2011 remand have been substantially followed and the Board may proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

With regard to the Veteran's service connected disabilities, to include his lumbar spine disability, there is an approximate balance of favorable and unfavorable evidence insofar as whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Review of the claims folder shows compliance with VA's duty to notify and assist under 38 C.F.R. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting the TDIU claim, there is no need to discuss in detail whether there has been compliance with VA's notice and duty to assist because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

II. Extra-Schedular 

As will be discussed below, the Board remanded this matter in March 2011 for referral to the Director of Compensation and Pension Service (Director) for extra-schedular evaluation under 38 C.F.R. § 3.321(b) and 4.16(b).  

The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  Despite their differences, and as noted below, the Board has granted the Veteran's TDIU claim and thus the issue of extra-schedular ratings under 38 C.F.R. § 3.321(b) is moot.  

In the March 2011 decision and remand, the Board found that the Veteran's lumbar spine disability did not meet the criteria for a rating in excess of 60 percent under the schedular ratings.  See 38 C.F.R. § 4.71a, DCs 5235-5243.  However, the Board remanded the matter to necessitate a referral to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Board also found that the Veteran's combined evaluation of 60 percent for his service-connected lumbosacral strain, tinnitus, and bilateral hearing loss did not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) and also referred the matter for extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

In accordance with the Board's March 2011 remand, the Appeals Management Center (AMC) complied with the request to refer the claim to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  A "determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  

Further, a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In July 2011, the Director issued a determination that an extra-schedular evaluation under 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16(b) was not warranted.  The Director's determination was partially based on the argument that the July 2009 VA examiner did not specifically discuss that the Veteran's low back disability restricted the Veteran's ability to drive or perform sedentary employment.  The Director also noted that the Veteran had nonservice-connected disabilities, to include a cervical spine disability, a coronary artery graft surgery, left knee replacement, and right knee degenerative joint disease that also contributed to the Veteran's unemployability.  The Director, therefore, concluded that there was insufficient evidence establishing that the symptoms of the Veteran's lumbar spine disability, along with his other service-connected disabilities, presented an exceptional or unusual disability picture or showed that the Veteran was totally disabled due to his service-connected disabilities.  

While the Board cannot initially assign an extra-schedular rating in the first instance, once the Director determines that an extra-schedular evaluation is not warranted, the Board then has jurisdiction to decide the extra-schedular claim on the merits.  In Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009), the Court held that, although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on its ability to review the adjudication of an extra-schedular rating once the Director determines that an extra-schedular rating is not warranted.  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, the appellant may continue to appeal the extra-schedular rating aspect of this claim); 38 U.S.C.A. § 511(a), 7104(a)("All questions in a matter . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").

Due consideration has been given to the July 2011 extra-schedular evaluation which concluded that an extra-schedular grant under 38 C.F.R. § 3.321(b) or 38 C.F.R. § 4.16(b) was not established.  Notwithstanding the Director's determination, the Board concludes that TDIU under 38 C.F.R. § 4.16(b) should be granted.  Attention is focused on the July 2009 VA examination report in which the examiner noted that the Veteran is not able to walk or stand for any length of time.  He was found to be confined to his scooter or wheelchair for most of the day.  The examiner indicated that it would be difficult for the Veteran to get to and from work and he would be unable to be employed at any position that required him to lift or stand/walk for any length of time.  The examiner noted that the Veteran required narcotic pain medication for treatment of his low back pain making it unlikely that he would be employable.  The examiner then noted other significant nonservice-connected disabilities but limited his medical opinion on employability to the Veteran's service-connected low back disability.  The Veteran told the examiner that he had been unemployed due to his lumbar spine disability for 10 to 20 years.  It is noted that the examiner also found that part of the Veteran's cervical spine and part of the thoracolumbar spine were ankylosed and that there were definite indications of unfavorable ankylosis.  
VA treatment records also include a November 2003 order form for a motorized chair.  A March 2008 VA examination report states that the Veteran was a laborer and retired in 1986 due to his back disability.  The March 2008 VA examiner indicated that the Veteran's lumbar spine disability prevented him from shopping, exercising, or participating in sports; severely impacted his ability to do chores, travel, participate in recreational activities, and dress himself; moderately affected his ability to bath and use the toilet; and mildly affected his ability to eat and groom.  A January 2008 VA treatment note provides that the Veteran's low back pain caused him to fall.  

The Board also points to a March 1992 Report of Medical Examination for Disability Evaluation where the Veteran was last employed from July 1987 to February 1992 at the Capital Feed and Farm Center in Corydon, Indianapolis.  In a subsequently submitted VA Form 21-8940, dated in November 2009, the Veteran indicated that he was last employed with Capital Feed and Farm from 1985 to 1986 as a driver and prior to that at Belknap Hardware as a postal clerk from 1958 to 1985.  The fact that these documents differ in the exact date from which the Veteran last work is germane to the Veteran's current level of impairment, and is of minimal probative value to the question of whether TDIU is now warranted as they indicate that the Veteran was last employed over 10 years ago due to his lumbar spine disability.  

With regard to the Veteran's other disabilities, the Veteran is service-connected for hearing loss and tinnitus.  In a September 2005 VA examination, the Veteran reported that he had difficulty hearing normal conversational speech and his tinnitus hurt his ears at times.  There is no mention of whether these service-connected disabilities impact his ability to obtain substantial employment.  And, the Veteran has not asserted that they impact his ability to obtain employment.  

The Veteran has repeatedly asserted that his lumbar spine disability is the main reason why he cannot maintain employment.  He provides that his nonservice-connected knee and heart disabilities should not be factored into this equation.  The Veteran is competent to report his symptoms and how they affect his daily life.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is noted that the July 2009 VA examiner noted the Veteran's "significant" nonservice-connected disabilities to include coronary artery disease, cervical spine disease, and left knee replacement with right degenerative joint disease.  However, this examiner limited his opinion on the Veteran's employability to his lumbar spine disability.  

Accordingly, the Board concludes that the totality of the evidence supports the finding that the Veteran is unemployable as a result of his service connected disabilities, to include his lumbar spine disability.  At the very least, the issue is in equipoise.  In such cases, 38 C.F.R. § 4.16(b) states that all veterans who are unable to secure substantially gainful employment due to their service connected disabilities shall be rated as totally disabled.  As the evidence has indicated unemployability, TDIU must be granted.

Again, in light of the fact that entitlement to TDIU has been granted, the Board finds that the claim of entitlement to an extra-schedular rating for the lumbar spine disability under 38 C.F.R. § 3.321(b) is moot.


ORDER

Entitlement to TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


